
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.9


Axcelis Technologies, Inc.
Named Executive Officer Base Compensation at March 15, 2010

        This Exhibit discloses the current understandings with respect to base
compensation between Axcelis Technologies, Inc. (the "Company") and each of:

•the Company's principal executive officer (Mary G. Puma),

•the Company's principal financial officer (Stephen G. Bassett), and

•the three most highly compensated other executive officers serving as executive
officers at December 31, 2009.

        These executive officers are referred to herein as "named executive
officers" or "NEOs."

        Other than in the case of Mary G. Puma, the Company has not entered into
any written agreements with its named executive officers addressing the amount
of base salary due to the executive. The Company's Amended and Restated
Employment Agreement with Ms. Puma ("Puma Employment Agreement") is listed as
Exhibit 10.11 to this Form 10-K (incorporated by reference to Exhibit 10.3 to
the Company's Form 10-Q for the quarter ended September 30, 2007 filed on
November 8, 2007). The Puma Employment Agreement was modified in a letter
agreement dated as of May 1, 2009 is listed as Exhibit 10.12 to this Form 10-K
(incorporated by reference to Exhibit 10.1 of the Company's report on Form 8-K
filed with the Commission on May 11, 2009).

        The Company maintains that all executive officers, other than Ms. Puma,
are employees at will and that the Company has no obligation to continue their
employment, other in cases where such obligation arises under the Change of
Control Agreements described in our Proxy Statement and filed as an Exhibit to
this Form 10-K.

        In the course of the employment relationship with each NEO, the Company
communicates to the named executive officer the amount of base salary approved
by the Compensation Committee of the Board of Directors, which compensation is
subject to change in the discretion of the Compensation Committee of the Board
of Directors. The following table sets forth the annual base salary as
communicated to the named executive officers of the Company as in effect on
March 15, 2010:

Named Executive Officer
  Title   Base Salary   Mary G. Puma   President and Chief Executive Officer   $
400,000 * Stephen G. Bassett   Executive VP and Chief Financial Officer   $
300,000   Matthew Flynn   Executive VP, Global Customer Operations   $ 350,000  
Lynnette C. Fallon   Executive VP HR/Legal and General Counsel   $ 305,000  
Kevin Brewer   Senior VP, Manufacturing Operations   $ 300,000  

--------------------------------------------------------------------------------

*Under the terms of the Puma Employment Agreement, as modified for 2010.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.9

